Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/075957 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 1 and 5 are currently amended. Claims 21 and 22 are newly added. Claims 19-20 stand cancelled. Claims 1-18 and 21-22 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.
In view of the Terminal Disclaimer above, there are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1, 11 and 21 allowable is “select one or more portions of the video content that include at least a threshold number of consecutive video frames that meet a score threshold, wherein a first potion of the video content is selected based on number of consecutive video frames that meet the score threshold in the first portion being more than the threshold number of consecutive video frames and a second portion of the video content is not selected based on number of consecutive video frames that meet the score threshold in the second portion being fewer than the threshold number of consecutive video frames”. 
Likewise claims 2-10, 12-18 and 22 are allowed because they are dependents of claims 1, 11, and 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661